Grant, C. J.
(after stating the facts). We think the ruling of the circuit judge was correct. The agreement settled all the differences between the parties except the price of the work, and left that as “the sole question” between them. The time for defendant to speak of any such claim was when the contract was made. If defendant desired to have its logs delivered earlier, it should have notified plaintiff.
It is suggested that testimony upon the subject of the recoupment was competent in determining the reasonableness of the charge. The cost of rafting, driving, and booming certainly could have been no less after September 1st than before. The reasonableness of the charge de*457pended upon the cost of the work and a reasonable profit. No claim is made that the work was not well done, but only that it was not done within the time it ought to have been done.
Judgment affirmed.
Montgomery, Hooker, and Moore, JJ., concurred. Long, J., did not sit.